DETAILED ACTION
This is an allowance of all claims filed on 11/18/2021. Claims 1-18 are pending. Claims 1 and 15 have been amended. Claim 19 is cancelled. Claims 1-18 are reviewed and allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “determining, by the data processing apparatus, a pointer to a metadata table in metadata storage from said portions of the at least two page table entries;”
Closest prior art Awad [US 2017/0277639] appears to teach a method for locating metadata associated with an address, access page table structure to translate the first address to a second address, and access and locate metadata by pointer.
Rana [2018/0349286] appears to teach a secondary page table structure.
However, the prior arts on record do not appear to teach or fairly suggest the determination of a pointer to a metadata table in metadata storage from said portions of the at least two page table entries.
Based on this rationale, claim 1 and its dependent claims 2-14 and 18 are allowed.
Claim 15 recites similar allowable subject matter as Claim 1. Under the same rationale of allowance of Claim 1, Claim 15 and its dependent claims 16-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132